Citation Nr: 0601274
Decision Date: 01/17/06	Archive Date: 04/11/06

DOCKET NO. 04-27 006                        DATE JAN 17 2006

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to the restoration of a grant of service connection for the cause of the veterans death.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1967 to February 1969. He died in March 2001. The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). in Oakland, California which severed a grant of service connection for the cause of the veteran's death effective from March 1, 2004.

The record raises a claim to reopen the issue of entitlement to service connection for the cause of the veteran's death. Such a claim is distinct from the restoration claim addressed below, i.e., was the December 2003 decision to sever service connection appropriate based on a finding of clear and unmistakable error. Hence, this matter is referred to the RO for appropriate action.

FINDINGS OF FACT

1. The veteran died in March 2001 due to cardiac arrhythmia, due to hypertension. Residuals of a renal transplant were listed as a significant condition contributing to the cause of death, but not related to the cause of death.

2. At the time of the veteran's death he was not service connected for any disability.

3. The March 2003 rating decision granting service connection for the cause of the veteran's death had no basis in law or in fact.

-2



CONCLUSION OF LAW

A March 2003 rating decision was clearly and unmistakably erroneous and the criteria to restore entitlement to service connection for the cause of the veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.307, 3.309, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law. The VCAA significantly added to the statutory law concerning VA's duties when processing claims for VA benefits by redefining the obligations of VA with respect to its duty to assist a claimant, and including an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. To implement these provisions VA promulgated regulations now codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005). The applicable law and regulations have been the subject of holdings of various Federal courts.

Given the parameters of the law surrounding a claim to restore benefits following a finding that the underlying rating decision was clearly and unmistakably erroneous, the Board finds that the duties to notify and assist imposed by the VCAA are not
applicable. See generally, Livesay v. Principi, 15 Vet.App. 165 (2001).

The evidence

The veteran served on active duty from March 1967 to February 1969. In March 2001, the veteran died due to cardiac arrhythmia, due to hypertension. Residuals of a renal transplant were listed as a significant condition contributing to the cause of

- 3 



death, but not related to the cause of death. At the time of his death he was not service connected for any disability.

A review of the service medical records reveals no complaints, findings or diagnoses pertaining to any cardiovascular disorder to include hypertension.

In March 2003, the RO granted service connection for the cause of the veteran's death. At the time of that rating decision there was no evidence in any form which found or even suggested that any form of cardiovascular disease, to include hypertension, was related to the veteran's active duty service. Further, given that the first clinical evidence of hypertension dates from June 1976, there was no competent evidence available in March 2003 showing that any form of cardiovascular disease was compensably disabling within a year of the veteran's separation from active duty.

Analysis

Service connection may be established for disability or death resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for cardiovascular disease may be granted if the disorder was compensably disabling within a year of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. For a service- connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. or a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection. 38 C.F.R. § 3.312.

-4



Previous determinations by an agency of original jurisdiction that are final and binding, including decisions as to the degree of disability, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly. changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of "error." It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable. Fugo v. Brown, 6 VetApp. 40, 43-44 (1993).

In this case, the RO granted service connection for the cause of the veteran's death in March 2003. That decision is final absent a finding that the decision itself was clearly and unmistakably erroneous. 38 U.S.C.A. § 7105. Significantly, however, as a review of the evidence available to adjudicators in March 2003 reveals not even a scintilla of competent evidence showing that the veteran suffered from a

- 5 



cardiovascular disorder in-service. Further, there was not even a scintilla of competent evidence that he suffered from a compensably disabling cardiovascular disorder within a year of his separation from active duty. Finally, there was not even a scintilla of competent evidence showing that the cause of death was related to service. Accordingly, reasonable minds cannot differ in concluding that it was erroneous for VA to grant service connection. Hence, the December 2003 rating decision severing service connection was appropriate, and restoration is not in order.

The appeal is denied.

ORDER

Entitlement to the restoration of a grant of service connection for the cause of the veterans death is denied.

	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

- 6



0263321O7      051213    1478294    05-33625

DOCKET NO. 02-17 937                         DATE DEC 13 2005


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for heart disease, claimed as secondary to service" connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:

Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to September 1970. He served in Vietnam and was awarded the Combat Action Ribbon.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (the RO).

A hearing was held in June 2003 in Washington, D.C. before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.
. The claim at issue was remanded for further development by the Board in November 2003. After this was accomplished, the VA Appeals management Center issued a Supplemental Statement of the case in December 2004 which continued to deny the claim. The veteran's claims folder was thereupon returned to the Board.

In April 2005, the Board requested the opinion of an independent medical expert (IME) concerning medical questions presented by this claim. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2004). An 1ME expert opinion was received in June 2005. The veteran and his representative were notified of the medical opinion in July 2005 and afforded a period of 60 days from the date of the forwarding letter to submit additional evidence and argument. Additional evidence and argument was received in September 2005. See 38 C.F.R. § 20.903 (2005); see also Thurber v. Brown, 5 Vet. App. 119 (1993). In October 2005, the veteran's representative, on the veteran's behalf, submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304 (2005).

The case is now ready for appellate review.

-2



Other matter

The veteran's appeal originally also encompassed the issues of entitlement to service connection for PTSD and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease on a direct basis. These issues were the subjects of a separate, final Board decision in November 2003 which granted the former claim and denied the latter. See 38 C.F.R. § 20.1100 (2005).

In an October 2004 rating decision, the RO implemented the Board's grant of service connection for PTSD and awarded a 10 percent disability rating for PTSD. The veteran was notified of this decision and did not file a notice of disagreement. Therefore, the issue of any higher evaluation for this disability is not presently in appellate status. See Grantham v. Brown, 114F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability].

FINDINGS OF FACT

1. Service connection is in effect for PTSD.

2. The medical evidence of record supports a conclusion that the veteran's heart disease was not caused by, but has been aggravated by, the service-connected PTSD.

CONCLUSION OF LAW

Heart disease was aggravated by the veteran's service-connected PTSD. 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for heart disease, which he contends is secondary to his service-connected PTSD. 

In the interest of clarity, the Board will initially review various laws generally pertaining to the issue on appeal. The Board will then move on to an analysis of the issue. Although all of the evidence in the claims file may not be specifically cited in the Board's decision, the Board has reviewed and considered all of the evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at
38 U.S.C.A. § 5102, 5103, 5103A, 5107]. The VCAA eliminated the former statutory requirement that claims be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of V A to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of V A with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002). Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. Except for provisions pertaining to claims to reopen based upon the submission of new and material evidence, which is not at issue here, the implementing regulations are also effective November 9, 2000. Consequently, the regulations are accordingly applicable. See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

- 4



The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West Supp. 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the'benefit ofthe doubt in resolving each such issue. shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevai1." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO must satisfy the following four requirements.

- 5 



First, the RO must inform the claimant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(I) (2005). The Board observes that the veteran was notified by the August 2002 Statement of the Case (SOC) and the December 2004 Supplemental Statement of the Case (SSOC) of the pertinent law and regulations, of the need to submit additional evidence on his claim, and of the particular deficiencies in the evidence with respect to his claim.

More significantly, pursuant to the Board's November 2003 remand, a letter was sent to the veteran in March 2004, with a copy to his representative, which was specifically intended to address the requirements of the VCAA. The letter enumerated what the evidence must show to establish entitlement to service connection on a secondary basis, namely, competent medical evidence showing a relationship between the current disability and the service-connected disability.

Second, the RO must inform the claimant of the information and evidence the VA will seek to provide. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(I) (2005). In the March 2004 VCAA letter, the RO notified the veteran that VA was
responsible for getting "Relevant records held by any Federal Agency. This may
include medical records from the military, VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration." See
the March 8, 2004 letter, page 5. The RO also informed the veteran that VA will
make reasonable efforts to get "Relevant records not held by any Federal Agency.
This may include records from State or local governments, private doctors and
hospitals, or current or former employers." Id.

Third, the RO must inform the claimant of the information and evidence the
claimant is expected to provide. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR
§ 3.159(b)(1) (2005). In this regard, the March 2004 VCAA letter advised the veteran to give the RO enough information about relevant records so that they could request them from the agency or person who has them.

Finally, the RO must request that the claimant provide any evidence in the claimant's possession that pertains to the claim. See 38 U.S.C.A. § 5103 (West

- 6 



2002); 38 CFR § 3.159(b)(1) (2005). In this case, the March 2004 letter informed the veteran: "It's your responsibility to make sure that we receive all requested records that aren't in the possession of Federal department or agency." This satisfies the regulation, in that it informed the veteran that he could submit any and all evidence which was pertinent to his claim, not merely that requested by the RO.

The Board therefore finds that the March 2004 letter, the August 2002 SOC, and the December 2004 SSOC properly notified the veteran and his representative of the
information and medical evidence, not previously provided to VA that is necessary to substantiate the claim, and properly indicated which information and evidence is t6be provided by the veteran and which VA would attempt to obtain on his behalf.

One final comment regarding notice is in order. The veteran was provided notice of the VCAA in March 2004, following the initial adjudication of this claim. See Pelegrini v. Principi, 17 Vet. App 412 (2004) (Pelegrini 1). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 11), withdrawing its decision in Pelegrini I, the Court clarified that in these type situations VA does not have to vitiate the initial decision and start the whole adjudicatory process anew, as if that initial decision was not made. Rather, VA need only ensure the veteran receives or since has received VA content-complying notice such that he is not prejudiced. See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating that timing errors such as this do not have the natural effect of producing prejudice and, . therefore, prejudice must be pled as to it. In Mayfield, the timing-of-notice error was found to be sufficiently remedied and cured by subsequent provision of notice by the RO, such that the appellant was provided with a meaningful opportunity to participate effectively in the processing of her claim by VA.

. In this particular case at hand, the RO readjudicated the veteran's claim and
sent him an SSOC in December 2004, following the VCAA notice compliance action. This SSOC considered his claim in light of the additional evidence that had been submitted or otherwise obtained since the initial rating decision in question. He was provided every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notices. His representative submitted a written brief in September 2005.

- 7



Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an equitable resolution of this issue has been identified and obtained, to the extent possible. The evidence of record includes VA and private medical records, VA and private medical opinions, and reports of VA examinations.

The Board finds that the November 2003 remand instructions have been complied with to the extent possible. Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998), [Where the remand orders of the Board are not complied with, the Board errs as a matter oflaw when it fails to ensure compliance.]. VA's compliance as to the Board's VCAA concerns, expressed in the November 2003 remand, has been documented above. In the November 2003 remand, the Board indicated that a medical opinion should be obtained as to whether any heart disease present is related to the veteran's service-connected PTSD. VA medical opinions were provided in May 2004 and November 2004.

In an effort to obtain additional information pertaining to the issue on appeal, the Board has obtained the opinion of a medical expert. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2005). As noted in the Introduction, the veteran and his

- 8 



representative were accorded the opportunity to provide a response. The veteran has thus been presented with appropriate due process, as provided in 38 C.F.R. § 20.903 (2005) and the holding of the Court in the case of Thurber v. Brown, 5 Vet. App. 119 (1993).

There is no indication that there currently exists any evidence which has a bearing on this case which has not been obtained. The veteran and his attorney have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with the provisions of the VCAA. 

The veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his claim. See 38 C.F.R. § 3.103 (2005). As noted in the Introduction, the veteran testified in support of his claim in June 2003.

Accordingly, the Board will proceed to a decision on the merits.

Pertinent Law and Regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2005). See Harderv. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

, In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

- 9



Analysis

As an initial matter, the Board observes that the present appeal is limited to the matter of secondary service connection. The issue of entitlement to service connection for heart disease on a direct basis was the subject of a prior Board decision in September 1988, and the November 2003 Board decision determined that new and material evidence sufficient to reopen the direct service connection claim had not been received.	.

As discussed above, in order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), current disability, the May 2004 VA examination resulted in a diagnosis of coronary artery disease with previous myocardial infarction and aortocoronary bypass surgery. Therefore, element (1) has been satisfied. With respect to element (2), service connection is in effect for PTSD.

With respect to crucial Wallin element (3), medical nexus, there is conflict in the record in regards to whether the veteran's heart disease is secondary to his service-connected PTSD.

Evidence in favor of the claim includes multiple reports/statements of a private examiner. In a December 2000 statement, J.L., D.O. opined that the veteran's PTSD was "a factor" in his heart condition. [The Board notes that in all subsequent correspondence the title "M.D." follows J.L.'s name.] In a subsequent statement, dated in July 2003, Dr. J.L. further opined that it was as least as likely as not that PTSD had aggravated the veteran's heart disease. Dr. J.L. noted that he had been the veteran's treating physician for several years. He reiterated that coronary artery disease had been impacted by the veteran's PTSD. He opined that considering all factors, 20 to 30 percent of the veteran's heart disease was caused by PTSD.

- 10



In an August 2005 statement, Dr. J.L. reiterated his earlier conclusion that the stress of PTSD had contributed to the etiology and progression of the veteran's heart disease. He again opined that it was more than likely that his PTSD was an important etiologic factor in his coronary artery disease. Dr. J.L. cited studies which supported his conclusion and noted that he had reviewed all of the veteran's medical records, including the March 2004 VA psychiatric examination, the May 2004 VA heart examination, and the June 2005 medical expert opinion.

However; other medical opinion evidence of record in essence indicates that the veteran's heart disease is not causally connected to his service-connected PTSD.

A March 2004 VA psychiatric examination included a medical opinion that there has been no link provided in medical research between PTSD and coronary artery disease, or heart disease. The examiner indicated that the clinician suggesting this. unfounded connection inappropriately ignored the veteran's significant history of family cardiovascular disease, as well as his history of chronic tobacco use, both of
.which were well established primary contributors and predictors of heart disease. The examination report reflects that the claims file was reviewed in detail prior to the examination.

The veteran was afforded a VA heart examination in May 2004. The claims file was reviewed. Following clinical evaluation, which noted the veteran's major risk
factors for coronary artery disease, namely hypertension, hyperlipidemia, obesity, and tobacco addiction, the VA examiner opined that the veteran's PTSD was not a causative factor in coronary artery disease. The examiner did indicate, however, that PTSD appeared to be an aggravating factor for the symptoms of coronary artery disease to a minor degree. In a November 2004 medical opinion, the examiner expounded that there was "no scientific, ,research, or medical literature that supports the contention that there is a casual or contributory relationship between PTSD and coronary artery disease. Thus, it is not at all likely that the veteran's coronary artery disease is related to his PTSD or caused by his PTSD."

- 11 



In order to reconcile the conflicting medical opinion evidence, the Board sought the opinion of an IME. In June 2005, in response to the Board's IME opinion request, I.G., M.D., F.A.C.C., an Associate Professor of Medicine in the Cardiology Department at Indiana University School of Medicine, agreed that it was not likely that the veteran's PTSD caused his heart disease. Dr. I.G. went on to state, however, that the increment in chronic disability caused by the service-connected PTSD was 10 percent.

The Board will separately consider the distinct but related questions of whether the veteran's heart disease was caused by the service-connected PTSD and whether it was aggravated by the PTSD.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) to analyze the  credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. . See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

- 12 



The Board has carefully reviewed the opinion of Dr. J.L. The Board recognizes that Dr. J.L. apparently served as the veteran's treating physician for a number of years. The Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician. See Guerrieri v. Brown, 4 Vet. App. 467, 471
73 (1993). Thus, the Board has considered Dr. J.L.'s opinion as it would that of any expert medical opinion submitted either against or in support of a claim. The Board is cognizant, however, that although the Court has specifically rejected the "treating physician rule", the Board is obligated to articulate reasons or bases for rejecting the medical opinion of a treating physician. See Guerrieri, 4 Vet. App. at 470-1.

After carefully considering the evidence, the Board finds that a preponderance of the competent medical evidence ,supports -a finding that there is no causal relationship between the veteran's coronary artery disease and his service-connected PTSD. The sole medical opinion showing a relationship between the veteran's coronary artery disease and PTSD is from Dr. J.L., a general practitioner; there is no indication that Dr. J.L. has any particular expertise in the areas of psychiatry or cardiology. The three medical opinions against such a relationship are from physicians with' expertise in the fields of psychiatry and cardiology. Accordingly, the Board places greater weight on the opinions of the VA examiners and the medical expert who have more expertise, knowledge and skill pertinent to cardiovascular and psychiatric diseases. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data]. These physicians have concluded that there is no causal connection between the veteran's coronary artery disease and the service-connected PTSD , and they have supported their conclusions with cogent reasons. Wallin element (3), medical nexus, has therefore not been met with respect to the matter of direct causation.

Turning to the matter of aggravation, the medical evidence has established that the service-connected PTSD, to some degree, has aggravated the veteran's coronary artery disease. Dr. J.L. indicated that 20 to 30 percent of the veteran's heart disease was caused by PTSD. In addition, the May 2004 VA examiner noted that PTSD

- 13 



was an "aggravating factor" for symptoms of coronary artery disease to a minor degree. The June 2005 medical expert opinion likewise indicated that the increment of disability caused by the service-connected PTSD is 10 percent. In an October 2005 statement, J.P., M.D. also stated that the veteran's PTSD aggravated his underlying cardiac problems.

Under the circumstances, service connection is warranted for the degree of disability caused by the coronary artery disease over and above the degree of disability existing prior to aggravation. See Allen. To this extent, the appeal is allowed.

In so concluding, the Board does not believe that it is its responsibility to assign a specific disability rating. That is the responsibility of the agency of original jurisdiction, which may use the evidence now of record or seek additional evidence.

ORDER

Entitlement to service connection for coronary artery disease is granted, only to the extent of additional disability resulting from the aggravation of the heart disease by the service-connected PTSD.

Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


- 14




